
Exhibit 10.1
 
AMENDMENT TO LOAN AND SECURITY AGREEMENT


This AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”) is made as of
January 25, 2018, by and among XPLORE TECHNOLOGIES CORP. (“Technologies”),
XPLORE TECHNOLOGIES CORPORATION OF AMERICA (“XTCA” and together with
Technologies, each a “Borrower” and collectively, the “Borrowers”),  XPLORE
TECHNOLOGIES INTERNATIONAL CORP. (“Guarantor”), and BANK OF AMERICA, N.A.
(“Lender”).
W I T N E S S E T H :


WHEREAS, the parties hereto have entered into a Loan and Security Agreement
dated as of April 17, 2017 (as amended or otherwise modified from time to time,
the “Loan Agreement”) and various instruments, guaranties, agreements and other
documents executed and/or delivered in connection therewith (all of the
foregoing, together with the Loan Agreement, as the same now exist or may
hereafter be amended, restated, renewed, extended, substituted, modified or
supplemented from time to time, collectively, the “Loan Documents”); and
WHEREAS, Borrowers and Lender have agreed to amend certain provisions of the
Loan Agreement, and Lender is willing to do so, subject to the terms and
conditions set forth herein.
NOW THEREFORE, in consideration of the foregoing, and for good and other
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:
SECTION 1.          DEFINITIONS.
1.1          Definitions in Loan Agreement.  Capitalized terms used in this
Amendment and not otherwise defined shall have the meanings ascribed to such
terms in the Loan Agreement.
SECTION 2.          AMENDMENTS
2.1          The definition of “Financial Covenant Trigger Period” appearing in
Section 1.1 of the Loan Agreement is hereby amended and restated in its entirety
to read as follows:
“Financial Covenant Trigger Period: the period (a) commencing on the day that
(i) a Default or Event of Default occurs, or (ii) the sum of Availability, minus
the aggregate amount of Borrower’s accounts payables stretched beyond their
customary payment practices, is less than the greater of (x) 20% of the
Borrowing Base and (y) $3,333,333; and (b) continuing until, during each of the
preceding sixty (60) consecutive days, (i) no Default or Event of Default has
existed and (ii) the sum of Availability, minus the aggregate amount of
Borrower’s accounts payables stretched beyond their customary payment practices,
has been more than the greater of (x) 20% of the Borrowing Base and (y)
$3,333,333.”
2.2          The definition of “Increased Examination Trigger Period” appearing
in Section 1.1 of the Loan Agreement is hereby amended and restated in its
entirety to read as follows:
 “Increased Examination Trigger Period: the period (a) commencing on the day
that (i) a Default or Event of Default occurs, or (ii) the sum of Availability,
minus the aggregate amount of Borrower’s accounts payables stretched beyond
their customary payment practices, for each of the preceding five (5)
consecutive days has been less than the greater of (x) 20% of the Borrowing Base
and (y) $3,333,333; and (b) continuing until, during each of the preceding sixty

--------------------------------------------------------------------------------

(60) consecutive days, (i) no Default or Event of Default has existed and (ii)
the sum of Availability, minus the aggregate amount of Borrower’s accounts
payables stretched beyond their customary payment practices, has been more than
the greater of (x) 20% of the Borrowing Base and (y) $3,333,333.”
2.3          The definition of “Increased Reporting Trigger Period” appearing in
Section 1.1 of the Loan Agreement is hereby amended and restated in its entirety
to read as follows:
 “Increased Reporting Trigger Period: the period (a) commencing on the day that
(i) a Default or Event of Default occurs, or (ii) the sum of Availability, minus
the aggregate amount of Borrower’s accounts payables stretched beyond their
customary payment practices, for each of the preceding five (5) consecutive days
has been less than the greater of (x) 20% of the Borrowing Base and (y)
$3,333,333; and (b) continuing until, during each of the preceding sixty (60)
consecutive days, (i) no Default or Event of Default has existed and (ii) the
sum of Availability, minus the aggregate amount of Borrower’s accounts payables
stretched beyond their customary payment practices, has been more than the
greater of (x) 20% of the Borrowing Base and (y) $3,333,333.”
2.4          The definition of “Maximum Revolver Amount” appearing in Section
1.1 of the Loan Agreement is hereby amended and restated in its entirety to read
as follows:
“Maximum Revolver Amount: $20,000,000.”
2.5          The definition of “Revolver Termination Date” appearing in Section
1.1 of the Loan Agreement is hereby amended and restated in its entirety to read
as follows:
“Revolver Termination Date: January 25, 2021.”


2.6          Section 3.2.4 of the Loan Agreement is hereby amended and restated
in its entirety to read as follows:
“3.2.4          Administrative Fee:  On the Closing Date and on each anniversary
thereof, Borrowers shall pay to Lender an administrative fee of $10,000.”


SECTION 3.           AMENDMENT AND EXTENSION FEE
On the date hereof, in consideration of the amendments to the Loan Agreement
requested by Borrowers and agreed to by Lender, Borrowers shall pay to Lender an
amendment and extension fee in the amount of $20,000 (the “Amendment and
Extension Fee”).  The Amendment and Extension Fee shall be fully earned, due and
payable on the date hereof and shall not be subject to refund, rebate or
proration for any reason whatsoever.
SECTION 4.           PROVISIONS OF GENERAL APPLICATION
4.1          Binding Effect of Documents. This Amendment and the other Loan
Documents have been duly executed and delivered to the Lender by Borrowers and
the Guarantor and are in full force and effect, as modified hereby.
2

--------------------------------------------------------------------------------

4.2          Conditions to Effectiveness.  The effectiveness of the terms and
provisions of this Amendment shall be subject to the receipt by Lender of this
Amendment, duly authorized, executed and delivered by Borrowers, Guarantor, and
Lender.
4.3          Effect of this Amendment.  Except as modified pursuant hereto, no
other changes or modifications to the Loan Documents are intended or implied and
in all other respects the Loan Documents are hereby specifically ratified,
restated and confirmed by all parties hereto as of the effective date hereof. 
To the extent of conflict between the terms of this Amendment and the other Loan
Documents, the terms of this Amendment shall control.  The Loan Agreement and
this Amendment shall be read and construed as one agreement.
4.4          Further Assurances.  The parties hereto shall execute and deliver
such additional documents and take such additional action as may be reasonably
necessary or desirable to effectuate the provisions and purposes of this
Amendment.
4.5          Binding Effect.  This Amendment shall be binding upon and inure to
the benefit of each of the parties hereto and their respective successors and
assigns.
4.6          Governing Law.  THIS AMENDMENT SHALL BE INTERPRETED AND THE RIGHTS
AND LIABILITIES OF THE PARTIES HERETO DETERMINED IN ACCORDANCE WITH THE INTERNAL
LAWS (AS OPPOSED TO THE CONFLICT OF LAWS PROVISIONS) OF THE STATE OF NEW YORK;
PROVIDED THAT THE PARTIES HERETO SHALL RETAIN ALL RIGHTS ARISING UNDER FEDERAL
LAW.
4.7          Counterparts.  This Amendment may be executed in one or more
counterparts, each of which shall constitute but one and the same Amendment.  In
making proof of this Amendment, it shall not be necessary to produce or account
for more than one counterpart thereof signed by each of the parties hereto. 
Delivery of a signature page hereto by telecopy or other electronic means shall
be effective as delivery of a manually executed counterpart hereof.
[Signature page follows]








3

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment to Loan
and Security Agreement as of the date first written above.


Borrowers:


XPLORE TECHNOLOGIES CORP., as a Borrower


By:                    /s/ Tom Wilkinson                               
Name: Tom Wilkinson                                            
Title:  CEO                                                       




XPLORE TECHNOLOGIES CORPORATION OF AMERICA, as a Borrower


By:                    /s/ Tom Wilkinson                               
Name: Tom Wilkinson                                             
Title: CEO                                                       




Guarantor:


XPLORE TECHNOLOGIES INTERNATIONAL CORP., as a Guarantor


By:                    /s/ Tom Wilkinson                               
Name: Tom Wilkinson                                            
Title: CEO                                                       




Lender:


BANK OF AMERICA, N.A., as Lender


By:                    /s/ Lauren Trussell                               
Name:  Lauren Trussell                                            
Title: Vice President                                      




Amendment to Loan and Security Agreement
 